ORDER

PER CURIAM:
AND NOW, this 3rd day of September, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 7,1998, it is hereby
*621ORDERED that GIFFORD R. CAPPELLINI be and he is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years retroactive to May 30, 1996, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.